GARDNER, J.
(1) The complainant in the court below was awarded a divorce on the ground of cruelty, under the pro*230visions of section 3795 of the Code. A discussion of the evidence would serve no good purpose, and on the contrary would but bring into bold relief the details of the domestic unhappiness of. these parties. Suffice it to say, the evidence in this record has been most carefully considered, and we have reached the conclusion that there is no just reason for disturbing the decree of the court below.
(2, 3) Much stress is laid by counsel for appellant on what they term a condonation on the part of the wife, because of her return to her husband and living with him for more than two months after having left him on account of his cruel treatment of her. It is well recognized that in cases of this character con-donation is always conditional. We are persuaded that at the time of the first separation the husband went to the wife for the purpose of having her return to him, and that on solemn promise on his part that she would be accorded proper treatment she was persuaded to go back with him, and that after her return these promises were not kept. We do not quote the language, but are convinced that what was said in Reese v. Reese, 23. Ala. 785, and Turner v. Turner, 44 Ala. 437, upon the question of condonation in cases of this character is fully applicable here.
(4) It is insisted by counsel for appellant that the amount awarded as permanent alimony is excessive. The above statement of the case suffices as a general outline of the evidence upon which the chancellor based this allowance, and the court below retains control over the cause for any modification of the same should justice require it.
The respondent is 47 years of age; he is engaged in farming, merchandising, and in the active practice of medicine. His indebtedness appears to be very small, with no incumbrances upon any of his property. The chancellor concluded that “his annual income exceeds $500, but that it is probably less than $1,000.” We are well convinced on consideration of the evidence that the award of $200 a year alimony should not be disturbed as excessive.
The decree of the court below will be affirmed.
Affirmed.
Anderson, C. J., and McClellan and Sayre, JJ., concur.